Citation Nr: 0737940	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  94-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
prurigo nodularis or sarcoid (skin condition) disability 
since April 1, 1992. 

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active military duty from July 1979 
to July 1984.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1991 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania that 
reduced the disability evaluation for the appellant's 
service-connected skin condition to 10 percent, effective 
April 1, 1992.  The veteran thereafter appealed and sought 
restoration of her prior higher rating; she also asked for an 
increased evaluation.  

In a November 2004 decision, the Board denied the appellant's 
claim for restoration of the prior 30 percent rating for her 
skin disability, and remanded her increased rating claim for 
the skin disability.  After additional development and re-
adjudication was accomplished, the case was returned to the 
Board for appellate consideration.

The Board thereafter denied the appellant's claim for an 
increased evaluation for the skin disability in a decision 
dated July 14, 2006.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  An August 2007 Order of the Court vacated 
only that part of the Board's decision that denied an 
evaluation in excess of 10 percent for the appellant's skin 
disability.  No other issue is before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the claim for an increased rating 
for the appellant's skin disability since April 1992.  
Accordingly, further appellate consideration will be 
deferred.  This case is remanded to the AMC/RO for action as 
described below.

The United States Court of Appeals for Veterans Claims 
(Court) has remanded this appeal for readjudication to 
include the gathering of medical records and the rendering of 
a comprehensive VA opinion that addresses the medical 
evidence of record.  In particular, VA has been directed to 
obtain the surgical pathology reports associated with any 
recent biopsy of the appellant's skin.  If no such recent 
biopsy has been conducted, the appellant should be asked to 
submit to such a biopsy.  VA has also been directed to obtain 
a medical opinion that addresses the skin biopsy results of 
record.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO has not advised the 
veteran of such information and must do so on remand.

Also during the pendency of this appeal, VA revised the 
rating schedule for evaluating skin disabilities.  38 C.F.R. 
§ 4.118 (2003).  These changes went into effect on August 30, 
2002.  Here, because the appellant's claim dates back to 
April 1992, consideration must be given to both old and new 
rating criteria.  The appellant was never apprised of the new 
rating criteria in any RO letter sent to her (although the 
revised regulation was included in the July 2004 Supplemental 
Statement of the Case (SSOC)).  In addition, there was only 
cursory discussion of the application of the new criteria to 
the appellant's skin disability.  These deficiencies must be 
corrected on remand.

Review of the evidence of record reveals that the appellant 
was last afforded a VA skin examination in July 2005.  
Because it has been over two years since she has received an 
examination, and because the appellant has asserted that her 
skin disability is of greater severity than that which is 
reflected by the present evaluation, a VA examination to 
determine the current nature and extent of the skin 
disability is indicated.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  To ensure 
that the record reflects the current severity of the 
appellant's skin disability on appeal, the contemporaneous 
examination must include findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the veteran 
with a thorough and contemporaneous medical examination).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must send the appellant a 
notice letter which is consistent with 
the requirements outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
include information regarding how VA 
determines disability ratings and 
effective dates.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government and private physicians and/or 
medical facilities that have provided her 
with any treatment for her skin 
disability since April 1992, and secure 
all available relevant reports not 
already of record from those sources.  

The veteran should be asked to provide 
the date and name of the facility who 
conducted a skin biopsy on her.  
Thereafter, appropriate steps should be 
made to obtain all biopsy reports that 
are not of record.  Specifically, 
attempts should be made to obtain the 
biopsy report mention in the July 2007 
Joint Remand.  

To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful; the claims files should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  After any additional records have 
been obtained, the AMC/RO should arrange 
for examination of the appellant's skin 
by appropriate VA physician in order to 
determine the status of the appellant's 
skin disability.  This examination is for 
the purposes of identifying the diagnosis 
of all skin disorders, and evaluating the 
nature, severity and extent of the 
service-connected disability since April 
1992.  The examiner should review the 
appellant's claims file in connection 
with the examination.  All appropriate 
testing should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  If no recent biopsy has been 
performed, the appellant should be 
requested to submit to one.

Color photographs should be taken of all 
of areas of the appellant's body that 
have been affected by the service-
connected skin disability since April 
1992, in order to demonstrate any current 
scarring or residuals.

The examiner should state the current 
diagnosis of the appellant's skin 
condition and discuss all biopsy reports 
of record.  The examiner should also 
delineate the longitudinal history of the 
nature and extent of the appellant's skin 
condition since April 1992, and describe 
all current pathology as well.  The 
examiner must delineate the past and 
current symptomatology of the skin 
disability.  

The examiner should discuss the presence 
(including extent and severity) or 
absence over time, since April 1992, of 
ulceration, exfoliation, itching, 
crusting, disfigurement, systemic or 
nervous manifestations, and exceptional 
repugnance due to the skin disability.  
The shape, color, and extent, including a 
description of the size of each exposed 
and non-exposed affected area, for each 
area of the service-connected skin 
lesions should also be noted, as well as 
the degree of disfigurement.  The 
examiner should note the percentage of 
the entire portion of the appellant's 
body and the percentage of the exposed 
areas of her body that are affected by 
her skin disability.

The examiner should also note whether any 
exudation, itching or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part.  The examiner should record 
whether the appellant used medication at 
any time since April 1992, or is 
currently using medication, for her 
disability and if so, the extent to which 
that condition was/is ameliorated 
thereby.  Also, the examiner should note 
whether the service-connected skin 
disability had required constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs at any time since 
August 2002, including during the 
previous 12-month period.

4.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the increased rating 
claim on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including all pertinent 
versions of the regulations, all 
applicable Diagnostic Codes.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

